Citation Nr: 0835367	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-33 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	M. R. Viterna, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from August 1955 to 
August 1958.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In July 2007, the Board 
issued a merits decision which denied both claims.  The 
veteran appealed and, in May 2008, the Clerk of the US Court 
of Appeals for Veterans Claims signed an order remanding both 
issues for compliance with a joint motion for remand.  To 
implement the joint motion, the case must be remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The joint motion found fault with the Board's earlier 
decision in failing to assess the credibility of the 
veteran's allegations of being informed by medical personnel 
during service that he was a "borderline diabetic."  The 
joint motion also found fault in VA's failure to search for 
possible service medical records (SMR) which might still be 
located at military medical facilities since the veteran's 
service medical record folder is fire-related, and all 
previous attempts to obtain these records had resulted in a 
February 2005 formal finding of SMR unavailability.  The 
joint motion pointed out three possible locations where a 
search must be conducted so the case will be remanded for the 
attempt.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should review the May 2008 
joint motion which identified three 
locations to attempt recovery of service 
medical records which might possibly 
corroborate the veteran's claims.  A 
military records specialist should 
prepare search requests for each 
location.  The veteran had indicated that 
he received treatment between 1956 and 
1958, while assigned to the 2nd Armored 
Division at the Medical Facility in 
Mannheim, Germany.  The veteran's last 
duty assignment was at Fort Dix, New 
Jersey, where he presumably may have 
received a physical examination for 
separation at which time he was assigned 
to Company D, 1st Battle Group, 5th 
Infantry Division.  Following service 
separation, the veteran apparently had a 
Reserve commitment with the Army Reserve 
from August 1958 through August 1961 
where he was administratively assigned to 
the US Army Reserve, New York Military 
District.  Formal attempts must be made 
to contact each of these three 
organizations to determine whether there 
may be some medical evidence retained at 
any of these locations which might 
support the veteran's claims.  These 
attempts, and any response must be 
included in the claims folder, in 
addition to any actual medical evidence 
which might be recovered.  

2.  The joint motion points out that VA's 
M21-1 Manual provides suggestions for 
types of evidence that might be 
considered in lieu of missing service 
medical records including statements from 
service medical personnel, VA military 
files, medical evidence from hospitals, 
clinics and private physicians who 
treated the veteran, letters written 
during service, photographs taken during 
service and buddy certificates or 
affidavits.  The veteran should be 
provided formal additional VCAA notice of 
these alternate forms of evidence, and 
any evidence or information received in 
response from the veteran should be 
included in the claims folder.  

3.  If, and only if, additional medical 
or other objective evidence is received 
which might corroborate an indication of 
diabetes during service, but there 
remains inadequate evidence to make a 
decision, then the veteran should be 
referred for an appropriate examination 
with the review of the claims folder and 
a request for opinions regarding his 
claim for service connection for 
diabetes.  

4.  After completing all development, the 
RO should again address the issues on 
appeal.  If any decision is not to the 
veteran and representative's 
satisfaction, they must be provided a 
Supplemental Statement of the Case which 
includes a discussion of compliance with 
the joint motion and this remand action.  
The veteran and representative must be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




